Name: Commission Implementing Regulation (EU) No 1318/2014 of 11 December 2014 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: air and space transport;  organisation of transport;  transport policy;  cooperation policy;  technology and technical regulations
 Date Published: nan

 12.12.2014 EN Official Journal of the European Union L 355/8 COMMISSION IMPLEMENTING REGULATION (EU) No 1318/2014 of 11 December 2014 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by certain third countries. On the basis of that information, the Community list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (the Air Safety Committee). (5) The Air Safety Committee has received updates from the Commission about the ongoing joint consultations, in the framework of Regulation (EC) No 2111/2005 and its implementing Commission Regulation (EC) No 473/2006 (4), with competent authorities and air carriers of the states of Angola, Botswana, Georgia, the Republic of Guinea, India, Indonesia, Kazakhstan, the Kyrgyz Republic, Lebanon, Libya, Madagascar, the Islamic Republic of Mauritania, Mozambique, Nepal, the Philippines, SÃ £o TomÃ © and PrÃ ­ncipe, Sudan and Zambia. The Air Safety Committee also received information from the Commission on Afghanistan, Ghana, Iran and North Korea. The Air Safety Committee also received from the Commission updates about technical consultations with the Russian Federation. (6) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme (USOAP). Member States were invited to prioritise ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns (SSC) have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritisation of ramp inspections will allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) The Air Safety Committee has heard presentations by EASA about the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) The Air Safety Committee has also heard presentations by EASA about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It was informed about the plans of EASA and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to helping resolve any non-compliance with applicable international standards. Member States were also invited to respond to those requests on a bilateral basis in coordination with the Commission and EASA. In this regard, the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's SCAN database, on technical assistance provided by the Union and by its Member States, to improve aviation safety around the world. (9) The Air Safety Committee has also heard a presentation by Eurocontrol providing an update on the status of the SAFA alarming function and on the current statistics for alert messages for banned carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Greece informed that the Hellenic CAA performed inspections on Gain Jet Aviation and Skygreece Airlines. On the occasion of the additional inspections no major problems were identified. (11) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards, Member States reiterated their readiness to act as necessary. Air carriers from Angola (12) Regulation (EC) No 474/2006, as amended by Commission Implementing Regulation (EU) No 1197/2011 (6), allows TAAG Angolan Airlines certified in Angola, to operate into the Union four aircraft of type Boeing 737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2- TBJ, three aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE and D2-TEF, and two aircraft of type Boeing 777-300 with registration marks D2-TEG and D2-TEH. (13) TAAG Angolan Airlines has submitted on 21 November 2014, through the competent authorities of Angola (INAVIC), a request to add a new aircraft of type Boeing 777-300 to Annex B to Regulation (EC) No 474/2006. However, there are persistent difficulties to establish and maintain regular contact with INAVIC as well as with TAAG Angolan Airlines. These difficulties extend also to INAVIC's contacts with ICAO, which has led in the recent past to a number of cancellations of previously scheduled ICAO audits. This indicates that there are internal communication problems within both TAAG Angolan Airlines and INAVIC as well as between them, which makes it difficult to adequately assess whether the granting of the request by TAAG Angolan Airlines would entail safety risks. Therefore, the Commission considers that the most appropriate way to proceed is to request both INAVIC as well as TAAG Angolan Airlines to fully engage with the Commission in the near future, with a view to thoroughly reviewing the current safety situation in all its aspects, including with regard to the addition of new aircraft to the fleet of TAAG Angolan Airlines. (14) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including additional aircraft operated by TAAG Angolan Airlines. (15) Member States are to continue to verify effective compliance by TAAG Angolan Airlines with the relevant safety standards, through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier pursuant to Regulation (EU) No 965/2012. Air carriers from Botswana (16) In April 2013, ICAO conducted an ICAO Coordinated Validation Mission (ICVM) in Botswana. The results of that ICVM were partly positive: the Effective Implementation improved. However, there was also a negative result, given that two SSCs were identified. Furthermore, since 2010, two accidents occurred with aircraft registered in Botswana. (17) Based on the available information, the current lack of effective implementation of ICAO Standards and Recommended Practices, the two SSCs, the two accidents and the intermittent communication between the Commission and the Civil Aviation Authority Botswana (CAAB), the Commission requested information as regards air carriers certified in Botswana in a letter of 8 July 2014 to CAAB. (18) CAAB replied on 3 October 2014, providing the requested information with a view to showing the State's effective implementation of ICAO Standards and Recommended Practices and resolving the two SSCs. (19) On the basis of that information, it appears that CAAB would like ICAO to conduct another ICVM before the end of this year, in order to verify that the corrective actions that were taken are sufficient to resolve the two SSCs. (20) The assessment of the information provided further indicates that all air carriers were recertified and had been provided with new Air Operator Certificates (AOCs) on the same date. This will lead to a peak in workload for CAAB every time these AOCs need to be renewed. The CAAB has developed a surveillance program for the safety oversight of the air carriers, but the implementation of this program is behind schedule. Finally, during the oversight activities only a limited number of findings is recorded and as a consequence, it is difficult to determine the capacity of the CAAB to resolve emerging safety issues. In order to clarify these issues, additional information will be requested by the Commission and the CAAB will be invited by the Commission to a technical meeting to discuss any further details with respect to the safety oversight situation in Botswana. (21) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from Botswana. Air carriers from Georgia (22) Consultations with the competent authorities of Georgia (GCAA) continue with the aim of monitoring the implementation by GCAA of the corrective action plan developed in response to the SSC identified during the ICAO Comprehensive System Audit (CSA) of Georgia in October 2013. (23) On the basis of the information provided by GCAA relating to the actions being taken by GCAA to have the SSC lifted, the Commission did not deem it necessary to ask the GCAA to appear before the Air Safety Committee. The Commission reported to the Air Safety Committee about the implementation of the Corrective Action Plan developed by GCAA. (24) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from Georgia. Air carriers from the Republic of Guinea (25) As agreed in the meeting held in Brussels in January 2013, the competent authorities of the Republic of Guinea (DNAC) have regularly provided information on the ongoing implementation of the Corrective Action Plan, which was approved by ICAO in December 2012, as well as all the activities linked to it. (26) The latest progress report, received on 21 October 2014, details the most recent activities and developments regarding the implementation of the Corrective Action Plan. The training of staff continues in order to further reinforce the oversight capacity, mainly in the areas of airworthiness and operations. DNAC has continued to address the remaining USOAP findings in terms of the associated protocol questions, through the use of ICAO's Continuous Monitoring Approach (CMA) online tool. Between the beginning of August and the end of September 2014 ICAO has conducted an off-site validation of the protocol questions amenable to remote verification. As a result, the overall effective implementation of the eight critical elements showed a slight improvement. (27) A legislative initiative to transform DNAC in an independent, financially and operationally autonomous civil aviation authority, with its own management structure, is in preparation. The Civil Aviation Authority of Guinea (AGAC), fully in line with ICAO requirements, is expected to be enacted by January 2015. (28) All previously existing AOCs were suspended at the end of March 2013. The full ICAO-compliant (5-phase) certification of the national air carrier PROBIZ GuinÃ ©e, with one aircraft of type BE90, is still ongoing, with the help and support of a specific mission of the African Civil Aviation Conference/Banjul Accord Group Aviation Safety Oversight Organisation, including simultaneous on-the-job training of DNAC's inspectors on the whole process. Two other air carriers  Eagle Air GuinÃ ©e and Sahel Aviation Service GuinÃ ©e  have also initiated the certification process. DNAC, with the support of the regional ICAO Dakar office, expects to conclude the certification process for all three air carriers by the end of 2014. (29) DNAC requested an ICVM in order to validate the progress in the implementation of the Corrective Action Plan. ICAO had initially planned to conduct the ICVM in May 2014. Senior management changes at the Ministry of Transport caused a delay and the ICVM was tentatively planned for the second half of September 2014. The ongoing Ebola outbreak has now put the ICVM, as well as an ICAO assistance mission initially planned for July 2014, on indefinite hold. (30) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Republic of Guinea. (31) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission may be forced to take action in accordance with Regulation (EC) No 2111/2005. Air carriers from India (32) On 7 November 2014, a technical meeting took place in Brussels. The Commission and EASA, as well as senior representatives from the Indian Directorate General of Civil Aviation (DGCA) attended the meeting. The meeting was held with respect to India's compliance with international safety and oversight obligations, including the decision by the United States Federal Aviation Administration (FAA) to downgrade India's compliance status from category 1 to category 2, as a result of deficiencies identified during an International Aviation Safety Assessment (IASA) audit. DGCA provided details pertaining to the status of its corrective actions to address the findings that resulted from the FAA compliance category downgrade. DGCA reiterated that it had taken action to address the majority of the FAA findings and that it has established a structured corrective action plan with respect to remaining areas of concern. In addition, in the technical meeting DGCA presented information pertaining to the issue of sustainability and the ongoing improvements in this regard. (33) During that technical meeting DGCA gave its commitment to fully engage in a safety dialogue with the Commission, including through additional meetings if and when deemed necessary by the Commission. DGCA also committed to provide the Commission with any relevant safety information, as part of the official consultations with the authorities that have responsibility for regulatory oversight over the air carriers certified in India pursuant to the provisions laid out in Article 3(2) of Commission Regulation (EC) No 473/2006. (34) On the basis of the information provided at the technical meeting of 7 November 2014 and the commitments taken by DGCA on that occasion, the Commission does not deem it necessary at this stage to impose operating restrictions on Indian air carriers. (35) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (36) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian air carriers pursuant to Regulation (EU) No 965/2012. Air carriers from Indonesia (37) Consultations with the competent authorities of Indonesia (DGCA) continue with the aim of monitoring the progress of DGCA in ensuring that the safety oversight of all air carriers certified in Indonesia is in compliance with international safety standards. (38) The efforts of DGCA to reach an aviation system fully compliant with ICAO standards are acknowledged. The necessary transparency shown by DGCA, as well as the willingness to share information, has also been noted. (39) ICAO performed a CSA in the period 5 to 14 May 2014. The final report of this audit became available on 18 November 2014 and the results of the audit show that the safety oversight system in Indonesia still needs substantial improvement. DGCA has proposed a Corrective Action Plan to ICAO, in order to resolve the findings stemming from this audit. (40) In September 2014, the National Transportation Safety Committee of Indonesia published the final report on the Lion Air accident that occurred on 13 April 2013 in Bali. The comprehensive report gives an analysis of the accident and provides safety recommendations to the air carrier and the DGCA, amongst others. (41) At present, there is however no objective and conclusive evidence that the implementation of the Corrective Action Plan and safety recommendations are adequate. (42) In a letter of 20 October 2014, DGCA informed the Commission that four new air carriers had been certified since the last update, namely AOC No 121-042 had been issued to PT. MY INDO Airlines on 15 August 2014, AOC No 121-054 had been issued to PT Indonesia Air Asia Extra on 28 August 2014, AOC No 135-052 had been issued to PT. Elang Lintas Indonesia on 28 February 2014 and AOC No 135-053 had been issued to PT. Elang Nusantara Air on 12 March 2014. However, DGCA did not provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. (43) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include those four air carriers in Annex A to Regulation (EC) No 474/2006. Air carriers from Kazakhstan (44) Consultations with the competent authorities of Kazakhstan (CAC) continue with the aim of monitoring the progress of CAC in ensuring that the safety oversight of all air carriers certified in Kazakhstan is in compliance with international aviation safety standards. (45) CAC informed the Commission of the developments related to the ICVM that took place from 27 May to 4 June 2014 in Kazakhstan, including the status of the two SSCs identified by ICAO in 2009. In particular, CAC indicated that one SSC pertaining to the issuance of certificates of airworthiness of aircraft was resolved, whilst a second one pertaining to the certification process for the issuance of AOCs was maintained. (46) Air Astana also provided its regular update on safety related developments within that air carrier, in particular regarding recent changes in its fleet that is at present allowed to operate in the Union. Most of the new additions are newly manufactured aeroplanes being leased in on a financial leasing basis. There is also a certain increase in the current and planned level of operations. (47) On the basis of the available information concerning the safety oversight system of Kazakhstan, it is considered that the Kazakh aviation authorities experience a shortage of sufficiently trained and experienced inspectors to lead certification tasks regarding AOCs and special authorisations and that they cannot at this stage ensure a continued oversight in the area of flight operations. The Kazakh authorities are therefore strongly encouraged to step up their efforts to reach compliance with international safety standards. (48) The Commission and EASA intend to closely monitor the progress of CAC to hire, retain and qualify its inspectors as well as the steps taken by the CAC to implement the CAP related to the remaining SSC. (49) On 29 September 2014, the Commission requested from CAC updated information regarding air carriers under CAC's oversight, in particular information relating to the revocation of AOCs. In its reply, CAC informed the Commission about the AOCs issued in Kazakhstan and provided evidence on the revocation of three AOCs, namely the AOCs of Jet One, Luk Aero and Air Trust Aircompany. (50) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove Jet One, Luk Aero and Air Trust Aircompany from Annex A to Regulation (EC) No 474/2006. (51) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Astana pursuant to Regulation (EU) No 965/2012. Air carriers from the Kyrgyz Republic (52) By letters dated 18 October 2014 and 13 November 2014 the competent authority of the Kyrgyz Republic (KG CAA) provided updated information about the air carriers certified in that country, which are currently subject to an operating ban in the Union. According to these letters and the accompanying documentation, KG CAA has suspended the AOCs of four air carriers, namely Kyrgyz Airlines, SAEMES, Supreme Aviation and Click Airways, and it has revoked the AOC of Kyrgyz Trans Avia. Under the legislation of the Kyrgyz Republic, the suspension of an AOC is equivalent to its revocation, when the holder of the suspended certificate has not applied for a certification procedure within three months following the suspension. Kyrgyz Airlines, SAEMES, Supreme Aviation and Click Airways have not applied for such certification since the suspension of their AOC. Consequently, their AOCs can be deemed revoked. (53) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove Kyrgyz Airlines, SAEMES, Supreme Aviation, Click Airways and Kyrgyz Trans Avia from Annex A to Regulation (EC) No 474/2006. Air carriers from Lebanon (54) Consultations with the competent authorities of Lebanon (DGCA Lebanon) continue with the aim of confirming that Lebanon is addressing the deficiencies established by ICAO during the ICVM performed in Lebanon from 5 to 11 December 2012. DGCA Lebanon has established a Corrective Action Plan and is in the process of carrying out those actions, particularly in relation to the SSC with respect to the certification of air carriers in Lebanon. (55) During a technical meeting on 14 July 2014, DGCA Lebanon provided information on the change in its management, the appointment of new staff both employed by DGCA Lebanon and seconded by Middle East Airlines, improved identification of the root causes for the SSC and the awareness at political level with respect to the improvements that need to be made in Lebanon. DGCA Lebanon provided the full list of current AOCs in Lebanon and information with respect to the renewal of AOC of two air carriers. (56) DGCA Lebanon informed the Commission that the report on the resolution of the SSC was sent to ICAO. However, at present, those corrective actions still have to be verified. (57) On 14 and 15 October 2014, an informal visit by the Commission to DGCA Lebanon took place. During this visit, Lebanon highlighted the progress made at the DGCA since July 2014, due in particular to good communication with the Union. Lebanon is taking seriously the SSC that was raised by the International Civil Aviation Organisation, and checked all AOCs. DGCA Lebanon stressed that the Directorate General of Civil Aviation now has full authority to monitor all safety aspects on all airlines, albeit that there is not yet an autonomous and adequately resourced civil aviation authority. Lebanon provided additional information on its Aviation Safety Action Plan on 9 November 2014, including plans for the further development of an autonomous civil aviation authority. (58) In light of the foregoing, consultations with the Lebanese authorities are to continue in accordance with Article 3(2) of Regulation (EC) No 473/2006. (59) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that at this stage there are no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from Lebanon. (60) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be forced to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Libya (61) In April 2012, the competent authorities of Libya (LYCAA) agreed to restrict all air carriers certified in Libya from operating in the Union. The intention was to allow LYCAA time to re-certify those air carriers and to establish sufficient oversight capabilities to ensure compliance with international safety standards. (62) The Commission has monitored the effectiveness of those restrictions. The Commission has also carried out regular consultations with LYCAA on its progress in reforming its civil aviation safety system. (63) Until March 2014, some progress had been observed, both at the level of LYCAA as well as at the level of the main air carriers, Libyan Airlines and Afriqiyah Airways. However, certification of those air carriers took much longer than expected. (64) As the Commission stated in April 2014 (7), before LYCAA could be allowed to issue an authorisation to its carriers to operate in the Union, it should be demonstrated to the satisfaction of the Commission that the re-certification process has been effectively completed and that there is sustainable continued oversight in accordance with ICAO standards. (65) However, the security situation in Libya deteriorated significantly in the course of June and July 2014, notably following the outbreak of violence on and around Tripoli International Airport. This unstable security situation continues to prevail. The violence has resulted in severe destruction of and damage to buildings, infrastructure and aircraft on the ground at Tripoli International Airport, rendering the airport as well as the local airspace unusable. (66) In view of the unclear status of the capabilities of LYCAA to properly oversee its air carriers following the violence and the lack of a stable and effective government, the Commission does no longer have the necessary confidence that LYCAA still has the authority to restrict Libyan air carriers from operating in the Union. In addition, the Commission is not convinced of the ability of LYCAA to fulfil its international obligations with regard to safety oversight of its air carriers. The Commission is further concerned about the large number of aircraft damaged during the violence and questions whether their continuing airworthiness is being appropriately accounted for. (67) The oral presentation to the Commission and the Air Safety Committee, given by LYCAA on 25 November 2014, on its actions to ensure aviation safety in Libya made it clear that, despite the efforts undertaken by LYCAA under its current leadership, substantial concerns remain about imminent aviation safety risks not being sufficiently contained. Those concerns are substantially reinforced by the ongoing instability. (68) Due to the unclear status of the capabilities of LYCAA to adequately oversee Libyan air carriers and to control imminent safety risks, it is assessed that LYCAA cannot fulfil its international obligations in relation to aviation safety. (69) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include all air carriers certified in Libya in Annex A to Regulation (EC) No 474/2006. Air carriers from Madagascar (70) Consultations with the competent authorities of Madagascar have continued actively with the purpose of monitoring the progress of these authorities in ensuring that the safety oversight of all air carriers certified in Madagascar is in compliance with international safety standards. (71) The Commission, assisted by EASA, held a consultation meeting on 23 October 2014 with the competent authorities of Madagascar and representatives of the air carrier Air Madagascar. At this meeting, the air carrier provided information about its fleet evolution and in particular informed that two aircraft of type Boeing 737, which are mentioned in Annex B to Regulation (EU) No 474/2006, will be gradually replaced as of 2015 by aircraft of the same type, and that an aircraft of type ATR 72-600 will be added to the fleet during the first quarter of 2015. (72) On 10 November 2014, the air carrier Air Madagascar made the request to have Annex B modified, in order to allow operations of the new aircraft of type Boeing 737 that will replace the existing aircraft of type Boeing 737 in its fleet, as well as the operations of the aircraft of type ATR 72-600 that will be added to the fleet. (73) Air Madagascar provided evidence that the safety performance of its fleet has improved. The competent authorities of Madagascar stated that, with regard to the operations conducted with the aircraft of type Boeing B737, they are satisfied with the current level of compliance demonstrated by Air Madagascar with respect to ICAO requirements. Member States and EASA confirmed that no specific concern arose from ramp checks carried out at Union airports in the framework of the SAFA programme. (74) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended with regard to Air Madagascar. Annex B to Regulation (EC) No 474/2006 should be amended to allow the operation of aircraft of type B737 series as well as aircraft of type ATR 72/42 series, that are or will be listed on the AOC of Air Madagascar. (75) Member States will continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of Air Madagascar pursuant to Regulation (EU) No 965/2012. Air carriers from the Islamic Republic of Mauritania (76) EASA informed the Commission about reports showing serious safety deficiencies and a persistent failure by the air carrier Mauritania Airlines International (MAI) to address deficiencies identified by ramp inspections performed under the SAFA programme. Those deficiencies are related to flight preparation and performance calculations. Despite some improvement as regards the condition of aircraft, the nature and severity of the recent findings have a direct impact on the safety of operations and require corrective actions. (77) The Commission has directly informed the competent national authorities (ANAC) and Mauritania Airlines International (MAI) about those deficiencies, in order for them to swiftly take mitigating actions. ANAC acknowledged receipt by reporting on a number of corrective actions and on the latest ICAO audit results in the areas of aerodromes and air navigation services. (78) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that at this stage there are no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Islamic Republic of Mauritania. (79) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be forced to take further action in accordance with Regulation (EC) No 2111/2005. Air carriers from Mozambique (80) The competent authorities of Mozambique (IACM) have reported on the ongoing implementation of the Corrective Action Plan submitted to, and approved by, ICAO. The latest progress report and its supporting documents received by the Commission and EASA on 26 September 2014 indicate that IACM has continued to work on the update of the legal framework by submitting legislative proposals to further align the civil aviation act with ICAO requirements, to have its role upgraded from one of a mere regulator to that of an authority and to further pursue the alignment of its existing regulations with the amended ICAO Standards and Recommended Practices (SARPS). The recruitment and training of staff continues, in order to further reinforce the oversight capacity, mainly in the areas of operations and licencing, aerodromes, airworthiness, rulemaking and enforcement. The internal capacity building efforts are strengthened through partnerships with African and European authorities, as well as with regional organisations. A gap analysis of the aerodrome certification has been conducted for all airports and a detailed plan for the certification of the international airports (Maputo, Beira and Nacala) has been requested, with a view to initiating the process in 2015. The State Safety Programme is being established and is expected to be completed by 2017. (81) IACM has continued to address the outstanding USOAP findings in terms of the associated protocol questions. In addition, many of the required regulations and procedures to support the replies have been produced and the associated documentation uploaded, through the use of ICAO's CMA online tool. The validation of these actions by ICAO is currently pending. (82) IACM has requested an ICVM in order to validate the progress in the implementation of its Corrective Action Plan, which is now scheduled to take place from 26 November until 4 December 2014, covering the areas of legislation, CAA organisation, aerodromes and air navigations services. (83) The significant progress reported by IACM in the rectification of the deficiencies identified by ICAO has been noted and its efforts towards completing their work of establishing an aviation system fully compliant with international standards are encouraged. Recognising the significant progress already achieved, and the expected further progress, a Union safety assessment mission might take place in the first quarter of 2015. However, for the time being, the fact remains that several important aviation safety-related issues still need to be fully and adequately addressed. (84) The investigation into the crash of the air carrier Linhas AÃ ©reas de MoÃ §ambique SA (LAM) on 29 November 2013 is still ongoing. The final accident investigation report is expected by the end of 2014. Following the accident, LAM has conducted an extensive review of internal safety and security training, mechanisms and procedures, resulting in the implementation of more demanding organisational and operational requirements. In parallel, the work has continued to further improve the Safety Management System (SMS), with a particular attention to flight data analysis and exchange. (85) IACM also reported that it has continued the certification process of air carriers in compliance with ICAO SARPS. According to the list provided by IACM, a new air carrier has been certified, namely Makond Lda. However, IACM was not able to provide evidence that the safety oversight of that air carrier is ensured in compliance with international safety standards. (86) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to add the air carrier Makond Lda to Annex A to Regulation (EC) No 474/2006. Air carriers from Nepal (87) The Commission has continued consultations with the competent authority of Nepal (CAAN) to establish its capabilities to sufficiently implement and enforce the relevant international safety standards. (88) On the basis of a request by the Commission, CAAN submitted documentation relating to progress made with regard to safety oversight activities, including the deficiencies noted by the Union assessment visit to Nepal in February 2014, the ICAO SSC, as well as ICAO audits. (89) The Commission and EASA had a meeting with CAAN on 24 September 2014. The meeting focussed in particular on the progress made in the areas of licencing of aircrew, certification of air carriers and oversight of air operations. (90) However, it appears that the progress is insufficient and that more time is needed. In particular, there are concerns that the requirements for aircrew operating in a multi-crew environment have so far been inadequately addressed by CAAN, especially since lack of proper crew training is indicated as a probable cause in the accident report of the fatal accident on 16 February 2014. (91) In addition, concerns remain that the re-certification by CAAN of air carriers is inadequate and may be unsuitable to ensure that all Nepalese air carriers comply with international air safety requirements. CAAN is therefore encouraged to seek the assistance of appropriate subject matter experts to assess the process and verify its appropriateness and take actions as necessary. (92) A meeting between the Commission, EASA and Nepal Airlines Corporation, Buddha Air, Shree Airlines, Tara Air and Yeti Airlines was held on 11 November 2014 to review progress with regard to the observations of the Union on-site assessment visit, as well as other issues relating to improvement of air safety in Nepal. (93) The ability of certain air carriers to manage the risks of their operations, at a level which could indicate an ability to mitigate risks raised by insufficient oversight by CAAN, is considered encouraging. However, the Commission considers that at present the competent authorities of Nepal are unable to sufficiently implement and enforce the relevant international safety standards to a level which could justify an alleviation of the current operating ban. (94) It should also be noted that on 25 August 2014, the Commission wrote to CAAN to obtain updated information regarding air carriers under its oversight. In a letter of 10 September 2014, CAAN informed the Commission that one new air carrier had been certified since the last update, namely AOC No 082/2014 had been issued to Manang Air Pvt. Ltd. on 3 July 2014. However, CAAN did not provide the evidence that the safety oversight of this air carrier is ensured in compliance with international safety standards. (95) Air carriers which in the past had a separate AOC issued only for their international operations have now been issued with only one AOC covering all operations. For this reason, AOC No 058/2010 for Buddha Air (International Operations) and AOC No 059/2010 for Shree Airlines (International Operations) have been revoked by CAAN. (96) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include Manang Air Pvt. in Annex A to regulation (EC) No 474/2006 and to remove Buddha Air (International Operations) and Shree Airlines (International Operations) from Annex A to Regulation (EC) No 474/2006. Air carriers from the Philippines (97) On 9 April 2014, the FAA announced its decision to upgrade the Philippines compliance status from category 2 to category 1 in respect to its IASA audit programme. In a letter of 24 July 2014 to the Commission, the Civil Aviation Authority of the Philippines (CAAP) referred to the decision by the FAA to upgrade the Philippines compliance category. This letter also referred to the communication from ICAO that the Philippines had resolved the previously identified SSCs. Finally, the CAAP stated in this letter that its next objective was to have the operating ban lifted on the air carriers certified in the Philippines that were still subject to an operating ban within the Union. (98) In a letter of 22 September 2014 to CAAP, the Commission reiterated that any decision to remove air carriers certified in the Philippines from the Community list of air carriers which are subject to an operating ban within the Union must be based on an evidence-based approach. In this respect a technical meeting was held on 4 November 2014 with experts from the Commission and EASA as well as senior representatives from CAAP. (99) The evidence presented by CAAP before and during the technical meeting of 4 November 2014 included details of the current CAAP organisational structure as well as proposed improvements that would enhance its oversight capabilities. Information was also provided on the current surveillance activity which CAAP conducts on air carriers certified in the Philippines. CAAP also cited ongoing infrastructure improvements and provided an update on the further proposed development of its State Safety Programme (SSP). (100) In its letter of 22 September 2014, the Commission also proposed that EASA would conduct an on-site technical assistance visit to the Philippines. This visit was conducted during the week of 10 November 2014. (101) The discussion and evidence provided by CAAP at the technical meeting of 4 November 2014 is deemed encouraging with regard to the progress that the competent authorities of the Philippines have made with respect to the oversight of air carriers certified in the Philippines. This opens the possibility for the organisation of an on-site Union verification mission in the future. (102) However, with regard to the CAAP objective to apply for a total lifting of the operating ban on air carriers certified in the Philippines, it needs to be underlined that this will necessitate a full evaluation of all relevant information and that the outcome of the on-site Union verification will need to be satisfactory. (103) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from the Philippines. (104) Member States are to continue to verify effective compliance by Philippine Airlines and Cebu Pacific Air with the relevant safety standards, through the prioritisation of ramp inspections pursuant to Regulation (EU) No 965/2012. Air carriers from the Russian Federation (105) The Commission, EASA and the Member States have continued to closely monitor the safety performance of air carriers certified in the Russian Federation and operating in the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (106) On 15 July 2014, the Commission met with representatives of the air carrier Kogalymavia, in order to confirm the effectiveness of the measures taken by that air carrier to improve its safety record. Overall, the progress made by Kogalymavia appeared sustainable. That air carrier is encouraged to continue to establish a positive safety culture inside its organisation, including reporting of essential safety-related information. (107) On 6 November 2014, the Commission, assisted by EASA and a Member State, met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to ensure that findings that have been raised against Russian air carriers during SAFA ramp inspections in the past 12 months are adequately addressed by those air carriers. During the meeting, FATA committed to further investigate the reasons for certain serious findings and to follow up on those cases where non-compliances have not yet been properly rectified. (108) On 21 November 2014 FATA informed the Commission that it had advised its air carriers to timely address all open findings in the SAFA database and to apply corrective actions on a continuous basis, in order to avoid problems with regard to SAFA inspections and findings. (109) Based on the available information, it was concluded that a hearing before the Air Safety Committee of the Russian aviation authorities or of air carriers certified in the Russian Federation was not necessary. (110) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union by including air carriers from the Russian Federation. (111) However, Member States are to continue to verify effective compliance by the air carriers for the Russian Federation with the international safety standards, through the prioritisation of ramp inspections in accordance with Regulation (EU) No 965/2012. Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be forced to take action against air carriers from the Russian Federation in accordance with Regulation (EC) No 2111/2005. Air carriers from SÃ £o TomÃ © and PrÃ ­ncipe (112) After a long period without communication, on 22 September 2014 the competent authorities of SÃ £o TomÃ © and PrÃ ­ncipe (INAC) reported on the progress achieved over that period of time. (113) ICAO announced on 28 May 2014 the resolution of the SSCs pertaining to the air operator certification process and surveillance, and the ensuring of protection provided by aerodrome operators. As a consequence, SÃ £o TomÃ © and PrÃ ­ncipe has now resolved all the previously identified SSCs. (114) The Corrective Action Plan submitted by INAC is currently being implemented. The summary of its execution in mid-April 2014 shows that 20 % of the activities planned for implementation before the end of November 2014 have been carried out as planned, while 25 % of those activities are still ongoing and the remaining 55 % have not yet started and have seen their target date significantly delayed. (115) INAC has revoked the AOCs of eight air carriers, namely British Gulf International Company Ltd, Executive Jet Services, Global Aviation Operation, Goliaf Air, Island Oil Exploration, Transafrik International Ltd, Transcargo and Transliz Aviation. INAC has provided written proof of the revocation of the AOCs of those air carriers. (116) The Commission takes note of the positive developments reported by INAC and commends in particular the revocation of the AOCs of the air carriers which had their principal place of business outside of the country, as well as the removal of all their aircraft from the registry of SÃ £o TomÃ © and PrÃ ­ncipe. (117) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to remove those air carriers from Annex A to Regulation (EC) No 474/2006. (118) INAC also reported that AOCs have been issued to the air carriers STP Airways and Africa's Connection. However, INAC was not able to provide evidence that the safety oversight of those two air carriers is ensured in compliance with international safety standards. (119) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that the Community list of air carriers which are subject to an operating ban within the Union should be amended to include the air carriers STP Airways and Africa's Connection in Annex A to Regulation (EC) No 474/2006. Air carriers from Sudan (120) The Sudan Civil Aviation Authority (SCAA) submitted to the Commission information on four air carriers, namely BADR Airlines (BDR), Nova Airlines (NOV), Sudan Airways (SUD) and Tarco Air (TRQ). The supporting documents indicate that those airlines have different levels in managing safety. Those documents nonetheless suggest that good progress has been made with a view to preparing a possible Union verification mission in 2015. (121) SCAA also informed the Commission of the results of the latest ICAO audit in the areas of aerodromes and air navigation services. Although those audits address areas that are mostly unrelated to the technical domains of the Union's primary concerns relating to the air carriers registered in Sudan, namely personnel licences, operations and airworthiness, this has shown that SCAA has endeavoured to tackle all issues of aviation safety in a holistic approach. (122) It appears that SCAA has enacted sustainable improvements in a realistic and progressive manner. However, a thorough assessment still needs to be carried out in order to identify whether the international safety standards are met by the SCAA and the air carriers certified in Sudan. In addition, further verification through a Union verification mission needs to take place before any proposals for amendments to the Community list of air carriers, which are subject to an operating ban within the Union, might be considered. (123) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Sudan. Air carriers from Zambia (124) By letter of 15 May 2014, the Zambian Department of Civil Aviation reported to the Commission that the Zambia Civil Aviation Authority (ZCAA) is operational and that its administrative capacity is being reinforced. That letter also provided an update on the corrective actions taken to address the existing deficiencies, including a Safety Plan, which the Commission received on 5 August 2014. That Safety Plan sets out the additional actions that need to be taken to establish an efficient and effective safety regulatory and oversight system in Zambia and contains clear goals for the short, medium and long term. (125) It appears that the Zambian Department of Civil Aviation has made progress and the Zambian authorities are encouraged to continue to make further improvements, with a view to the current restrictions being reconsidered at the appropriate moment after the necessary verification. However, for the time being, a number of important deficiencies remain, notably regarding the establishment of the ZCAA, including an adequate number of properly trained staff, and the update of legislation and regulations to implement the provisions of the ICAO Annexes which have been identified in the Safety Plan and in respect of which the corresponding actions are still to be carried out. (126) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore assessed that there are at this stage no grounds for amending the Community list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Zambia. (127) Article 8(2) of Regulation (EC) No 2111/2005 recognises the need for decisions to be taken swiftly and, where appropriate, urgently, given the safety implications. It is therefore essential, for the protection of sensitive information and for minimising commercial impacts, that the decisions in the context of updating the list of air carriers which are subject to an operating ban or restriction within the Union, are published and enter into force immediately after their adoption. (128) Regulation (EC) No 474/2006 should therefore be amended accordingly, (129) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex A to this Regulation; (2) Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2014. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Implementing Regulation (EU) No 1197/2011 of 21 November 2011 (OJ L 303, 22.11.2011, p. 14). See in particular points 26 to 30 of the recitals of this Regulation. (7) Commission Implementing Regulation (EU) No 368/2014 of 10 April 2014 (OJ L 108, 11.4.2014, p. 16). See in particular recital 64 of this Regulation. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AFRICAN AIR SERVICE COMMUTER 104/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) AIR BARAKA 409/CAB/MIN/TVC/002/2011 Unknown Democratic Republic of Congo (DRC) AIR CASTILLA 409/CAB/MIN/TVC/007/2010 Unknown Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR MALEBO 409/CAB/MIN/TVC/0122/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) ARMI GLOBAL BUSINESS AIRWAYS 409/CAB/MIN/TVC/029/2012 Unknown Democratic Republic of Congo (DRC) BIEGA AIRWAYS 409/CAB/MIN/TVC/051/2012 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) CETRACA 105/CAB/MIN/TVC/2012 CER Democratic Republic of Congo (DRC) CHC STELLAVIA 409/CAB/MIN/TVC/0078/2011 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO EXPRESS AIRLINES 409/CAB/MIN/TVC/059/2012 CXR Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) EAGLES SERVICES 409/CAB/MIN/TVC/0196/2011 Unknown Democratic Republic of Congo (DRC) EPHRATA AIRLINES 409/CAB/MIN/TVC/040/2011 Unknown Democratic Republic of Congo (DRC) FILAIR 409/CAB/MIN/TVC/037/2008 Unknown Democratic Republic of Congo (DRC) FLY CONGO 409/CAB/MIN/TVC/0126/2012 Unknown Democratic Republic of Congo (DRC) GALAXY KAVATSI 409/CAB/MIN/TVC/0027/2008 Unknown Democratic Republic of Congo (DRC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/0082/2010 Unknown Democratic Republic of Congo (DRC) GOMA EXPRESS 409/CAB/MIN/TVC/0051/2011 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) GTRA 409/CAB/MIN/TVC/0060/2011 Unknown Democratic Republic of Congo (DRC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/0065/2010 Unknown Democratic Republic of Congo (DRC) JET CONGO AIRLINES 409/CAB/MIN/TVC/0011/2012 Unknown Democratic Republic of Congo (DRC) KATANGA EXPRESS 409/CAB/MIN/TVC/0083/2010 Unknown Democratic Republic of Congo (DRC) KATANGA WINGS 409/CAB/MIN/TVC/0092/2011 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) LIGNES AERIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) MAVIVI AIR TRADE 409/CAB/MIN/TVC/00/2011 Unknown Democratic Republic of Congo (DRC) OKAPI AIRLINES 409/CAB/MIN/TVC/086/2011 OKP Democratic Republic of Congo (DRC) PATRON AIRWAYS 409/CAB/MIN/TVC/0066/2011 Unknown Democratic Republic of Congo (DRC) PEGASUS 409/CAB/MIN/TVC/021/2012 Unknown Democratic Republic of Congo (DRC) SAFE AIR 409/CAB/MIN/TVC/021/2008 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SION AIRLINES 409/CAB/MIN/TVC/0081/2011 Unknown Democratic Republic of Congo (DRC) STELLAR AIRWAYS 409/CAB/MIN/TVC/056/2011 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRACEP CONGO 409/CAB/MIN/TVC/0085/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WALTAIR AVIATION 409/CAB/MIN/TVC/004/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/2008 WDA Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua and Indonesia Air Asia, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 LBZ Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 121-043 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia BATIK AIR 121-050 BTK Republic of Indonesia CITILINK INDONESIA 121-046 CTV Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 MNS Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia PACIFIC ROYALE AIRWAYS 121-045 PRQ Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 121-028 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 PNS Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0483-13 LMY Republic of Kazakhstan ATMA AIRLINES AK-0469-12 AMA Republic of Kazakhstan AVIA-JAYNAR/AVIA-ZHAYNAR AK-0467-12 SAP Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0473-13 BBS Republic of Kazakhstan BURUNDAYAVIA AIRLINES KZ-01/001 BRY Republic of Kazakhstan COMLUX-KZ KZ-01/002 KAZ Republic of Kazakhstan EAST WING KZ-01/007 EWZ Republic of Kazakhstan EURO-ASIA AIR AK-0472-13 EAK Republic of Kazakhstan FLY JET KZ AK-0477-13 FJK Republic of Kazakhstan INVESTAVIA AK-0479-13 TLG Republic of Kazakhstan IRTYSH AIR AK-0468-13 MZA Republic of Kazakhstan JET AIRLINES KZ-01/003 SOZ Republic of Kazakhstan KAZAIR JET AK-0474-13 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0484-13 KZS Republic of Kazakhstan PRIME AVIATION AK-0478-13 PKZ Republic of Kazakhstan SCAT KZ-01/004 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0470-12 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 INT Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AERO-SERVIÃ OS SARL MOZ-08 Unknown Republic of Mozambique CFM  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-07 Unknown Republic of Mozambique COA  COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CPY  CROPSPRAYERS MOZ-06 Unknown Republic of Mozambique CRA  CR AVIATION LDA MOZ-14 Unknown Republic of Mozambique EMÃ LIO AIR CHARTER LDA MOZ-05 Unknown Republic of Mozambique ETA  EMPRESA DE TRANSPORTES AÃ REOS LDA MOZ-04 Unknown Republic of Mozambique HCP  HELICÃ PTEROS CAPITAL LDA MOZ-11 Unknown Republic of Mozambique KAY  KAYA AIRLINES, LDA MOZ-09 KYY Republic of Mozambique LAM  LINHAS AÃ REAS DE MOÃ AMBIQUE S.A. MOZ-01 LAM Republic of Mozambique MAKOND, LDA MOZ-20 Unknown Republic of Mozambique MEX  MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MXE Republic of Mozambique OHI  OMNI HELICÃ PTEROS INTERNATIONAL LDA MOZ-17 Unknown Republic of Mozambique SAF  SAFARI AIR LDA MOZ-12 Unknown Republic of Mozambique SAM  SOLENTA AVIATION MOZAMBIQUE, SA MOZ-10 Unknown Republic of Mozambique TTA  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-16 TTA Republic of Mozambique UNIQUE AIR CHARTER LDA MOZ-13 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, with the exception of Philippine Airlines and Cebu Pacific Air, including: Republic of the Philippines AEROEQUIPEMENT AVIATION 2010037 Unknown Republic of the Philippines AIR ASIA PHILIPPINES 2012047 APG Republic of the Philippines AIR JUAN AVIATION 2013053 Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 2012048 Unknown Republic of the Philippines ASIAN AEROSPACE CORPORATION 2012050 Unknown Republic of the Philippines ASTRO AIR INTERNATIONAL 2012049 AAV Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 2010026 Unknown Republic of the Philippines CM AERO SERVICES 20110401 Unknown Republic of the Philippines CYCLONE AIRWAYS 2010034 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines INAEC AVIATION CORP. 2010028 Unknown Republic of the Philippines INTERISLAND AIRLINES 2010023 ISN Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 ITI Republic of the Philippines LION AIR 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MAGNUM AIR 2012051 MSJ Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines NORTHSKY AIR INC. 2011042 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIAN AIRLINES 2009 004 SRQ Republic of the Philippines SOUTH EAST ASIAN AIRLINES (SEAIR) INTERNATIONAL 2012052 SGD Republic of the Philippines SOUTHERN AIR FLIGHT SERVICES 2011045 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 2011035 Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 EZD Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD UNKNOWN RUM Sierra Leone DESTINY AIR SERVICES, LTD UNKNOWN DTY Sierra Leone HEAVYLIFT CARGO UNKNOWN Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD UNKNOWN ORJ Sierra Leone PARAMOUNT AIRLINES, LTD UNKNOWN PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD UNKNOWN SVT Sierra Leone TEEBAH AIRWAYS UNKNOWN Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 54 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 15 MGG Republic of the Sudan BADER AIRLINES 35 BDR Republic of the Sudan BENTIU AIR TRANSPORT 29 BNT Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan DOVE AIRLINES 52 DOV Republic of the Sudan ELIDINER AVIATION 8 DND Republic of the Sudan FOURTY EIGHT AVIATION 53 WHB Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION 60 KUH Republic of the Sudan MARSLAND COMPANY 40 MSL Republic of the Sudan MID AIRLINES 25 NYL Republic of the Sudan NOVA AIRLINES 46 NOV Republic of the Sudan SUDAN AIRWAYS 1 SUD Republic of the Sudan SUN AIR COMPANY 51 SNR Republic of the Sudan TARCO AIRLINES 56 TRQ Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B777 and 4 aircraft of type Boeing B737-700. All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ. Republic of Angola AIR ASTANA (2) AK-0475-13 KZR Kazakhstan All fleet with the exception of: aircraft of type Boeing B767, aircraft of type Boeing B757, aircraft of type Airbus A319/320/321. All fleet with the exception of: aircraft within the Boeing B767 fleet, as mentioned on the AOC; aircraft within the Boeing B757 fleet, as mentioned on the AOC; aircraft within the Airbus A319/320/321 fleet, as mentioned on the AOC. Aruba (Kingdom of the Netherlands) AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET (3) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B767-200. All fleet with the exception of: TR-LHP. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F. All fleet with the exception of: 9G-TOP and 9G-RAC. Republic of Ghana IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type Airbus A300, 8 aircraft of type Airbus A310, 1 aircraft Boeing B737. All fleet with the exception of: EP-IBA, EP-IBB, EP-IBC, EP-IBD, EP-IBG, EP-IBH, EP-IBI, EP-IBJ, EP-IBM, EP-IBN, EP-IBO, EP-IBS, EP-IBT, EP-IBV, EP-IBX, EP-IBZ, EP-ICE, EP-ICF, EP-IBK, EP-IBL, EP-IBP, EP-IBQ, EP-AGA. Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU- 204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: aircraft of type Boeing B737, aircraft of type ATR 72/42 and 3 aircraft of type DHC 6-300. All fleet with the exception of: aircraft within the Boeing B737 fleet, as mentioned on the AOC, aircraft within the ATR 72/42 fleet, as mentioned on the AOC; 5R-MGC, 5R-MGD, 5R-MGF. Republic of Madagascar (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Air Astana is only allowed to use the specific aircraft types mentioned, provided that they are registered in Aruba and that all changes to the AOC are timely submitted to the Commission and to Eurocontrol. (3) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current level of operations within the Union. (5) Iran Air is allowed to operate to the Union using the specific aircraft under the conditions set out in Recital (69) of Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p. 15.